 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of I

UNITED STATES DISTRICT COURT
: SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Fernando Acevedo-Hernandez _ Case Number: 3:19-mj-24716

 

 

 

 

 

 

 

 

 

 

 

Donald L Levine
Defendant's Attommey : —
FILED
REGISTRATION NO. 93413298 .
THE DEFENDANT: | DEC 27 2019
pleaded guilty to count(s) 1 of Complaint _ a
[J was found guilty to count(s) a SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. u =—ee
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s) .
L] Count(s) _dismissed on the motion ofthe United States.
IMPRISONMENT
The defendant is ree committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 7 / '
TIME SERVED | C] days
halyd

J Assessment:) $1 J REMI TED ®& Fine: WAIVED |”

 

v Court recommetids USMS, ICE or DHS or other arresting agency return all property and ty documen nygin ie
CHeek

a defendant’s possession at the time of arrest upon their deportation, oF APEC et. M DECC -

ama "5" fendant be deported/removed with relative, Gel ise d charged in case

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
' imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

Friday, December 27, 2019

 

 

of ue ry : Date of Imposition of Sentence
Received ~~ << a _ Nee J
DUSM HONORABLE MITCHELL D. DEMBIN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . _ Co 3:19-mj-24716

 
